DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on October 12, 2021.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. U.S. Patent Application Publication Number 2014/0173067 A1 (hereinafter Newton), and further in view of Ijaz et al. U.S. Patent Application Publication Number 2016/0021148 A1 (hereinafter Ijaz).

As per claims 1, 13, Newton discloses a method for transmitting streaming media resources (see content delivery network CDN provided content on page 3 section [0115]), the method comprising: 
receiving a processing request for a target streaming media resource sent by a client (see service A receives client generated initial request R on page 37 section [0705] and see solid line arrow R on Figure 3I or see external service, or edge node as 
determining whether it is the first process to process the processing request (see Service Instance B, or first process as claimed, determining if request can be processed on page 37 section [0705]), and if it is not the first process to process the processing request, forwarding the processing request to a second process in a layer (see different layers of Service Instances in Figure 3M and see different cache tiers, or layers of process servers as claimed, on page 43 section [831] and Figure 6C) in which the first process is located (see Service Instance B provide delegate request, vertical dotted line, to another Service Instance, or second process as claimed, on page 37 section [0705] and Figure 3L and see using delegate request to send to another service in Figure 3M);
determining whether it is the second process to process the processing request (see Service Instance, or second process as claimed, determining if request can be processed on page 37 section [0705] or Service Instance needs to delegate request to other service on page 37 section [0707] and on Figure 3L), and if it is the second process to process the processing request, constructing, through the second process, a response request corresponding to the processing request (see Service Instance providing a Terminal Response dotted line on page 37 section [0706] and Figure 3L), wherein the response request includes an access address generated by the second 
feeding back the response request to the first process (see return to Service Instance B, or first process as claimed, on page 37 section [0706] and as Redirecting Response on Figure 3I and see return Terminal Response back multiple levels to External Service on Figure 3M), and feeding back the response request to the client through the first process (see connecting through multiple Service Instances back to client on page section and Figure 3K on page 37 section [0705] on Figure 3M), to allow the client to establish a connection with the second process (see Service Instance, or second process as claimed, determining if request can be processed on page 37 section [0705]), and the target streaming media resource to be transmitted through the established connection (see return Terminal Response back multiple levels to External Service from a Service Instance that can provide the target resource on Figure 3M).


Newton do not disclose expressly: determining whether it is the second process to process the processing request, and if it is the second process to process the processing request, constructing, through the second process, a response request corresponding to the processing request, wherein the response request includes an access address generated by the second process for accessing the target streaming 
feeding back the response request to the first process, and feeding back the response request to the client through the first process, to allow the client to establish a first WebRTC communication connection with the second process based on the access address and the target streaming media information, and the target streaming media resource to be transmitted through the established first WebRTC communication connection.
Ijaz teaches: determining whether it is the second process to process the processing request, and if it is the second process to process the processing request, constructing (see second process, or client device 12-2, accepts the SDP offer message from client device 12-1, or client as claimed, on page 2 section [0026]), through the second process, a response request corresponding to the processing request, wherein the response request includes an access address generated by the second process for accessing the target streaming media resource and target streaming media information associated with the target streaming media resource (see client device 12-2, or second process as claimed, generates a SDP response message in response to SDP offer message from client device 12-1, or client as claimed, on page 2 section [0026]); and
feeding back the response request to the first process, and feeding back the response request to the client through the first process, to allow the client to establish a first WebRTC communication connection with the second process based on the access address and the target streaming media information (see client device 12-2, or second 
Newton and Ijaz are analogous art because they are from the same fiend of endeavor, network streaming system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use response request with target streaming media information associated with the target streaming media resource to set up WebRTC connections.  The motivation for doing so would have been to allow client and server to set up multimedia session based on client set rules that works for both clients (see page 1 section [0018] in Ijaz).
Therefore, it would have been obvious to combine Newton and Ijaz for the benefit of requesting and responding of target streaming media information associated with the target streaming media source information supported by the client to set up WebRTC connections to obtain the invention as specified in claims 1, 13.





As per claim 2, Newton and Ijaz disclose the method according to claim 1, wherein the processing request includes a resource acquisition request, and determining whether it is the first process to process the processing request further includes: determining whether the target streaming media resource is included in a local resource associated with the first process, if the target streaming media resource is included in the local resource associated with the first process, determining that it is the first process to process the processing request, and if the target streaming media resource is not included in the local resource associated with the first process, determining that it is not the first process to process the processing request (see determining where to get the resource using cache index to find the resource instance server on page 58 section [1072] and see determining cache misses on a node on page section [1072] in Newton).

As per claim 3, Newton and Ijaz disclose the method according to claim 1, wherein the processing request includes a resource uploading request, and the resource uploading request includes a unique identifier of the target streaming media resource, and determining whether it is the first process to process the processing request further includes:
calculating a hash value corresponding to the unique identifier, and determining whether the hash value signifies the first process, if the hash value signifies the first process, determining that it is the first process to process the processing request, and if the hash value does not signify the first process, determining that it is not the first Newton).

As per claim 5, Newton and Ijaz disclose the method according to claim 1, wherein the processing request includes a resource acquisition request, the resource acquisition request includes a unique identifier of the target streaming media resource (see unique resource identified by hash of a resource in the chase entry on page 18 section [0360] in Newton), and the response request further includes target streaming media information associated with the target streaming media resource, and transmitting the target streaming media resource through the established connection further includes:
downloading, by the client, the target streaming media resource through the access address, and processing the downloaded target streaming media resource according to the target streaming media information (see establish a terminal response to connect to the client to send client requested resources on page 37 section [0706] to download requested content on page 3 section [0115] from website and streaming services to deliver contents on page 3 section [0117] in Newton).

As per claim 6, Newton and Ijaz disclose the method of claim 1, wherein generating the access address by the second process further includes:
obtaining, by the second process, public network IP address and port address of the second process, and using a combination of the public network IP address and the port address of the second process as the access address for accessing the target Newton).

As per claim 7, Newton and Ijaz disclose the method of claim 1, further comprising:
if the second process cannot process the processing request, dispatching the processing request to a third process, wherein the third process and the second process are located in different layers of a content delivery network (see CDN with different cache tier numbers, or different layers of CDN as claimed, on page 43 section [0830] in Newton); determining whether it is the third process to process the processing request, if it is the third process to process the processing request, constructing, through the third process, a response request corresponding to the processing request, wherein the response request includes an access address generated by the third process for accessing the target streaming media resource;
feeding back the response request constructed by the third process to the second process, to allow the second process to establish a second WebRTC connection with the third process (see client device 12-1, or client as claimed, establishes a WebRTC connection with client device 12-2, or second process as claimed on page 2 section [0026] in Ijaz);
rewriting (see modifying request to redirect request on behalf of the client on page 39 section [0777] in Newton), through the second process, the access address in the response request constructed by the third process to the access address generated by the second process, and feeding back a response request with the rewritten access Ijaz); and
transmitting the target streaming media resource through the second WebRTC communication connection (see client device 12-1, or client as claimed, establishes a WebRTC connection with client device 12-2, or second process as claimed on page 2 section [0026] in Ijaz) established between the client and the second process and the third WebRTC communication connection (see client device 12-1, or client as claimed, establishes a WebRTC connection with client device 12-2, or second process as claimed on page 2 section [0026] in Ijaz) established between the second process and the third process (see establishing between different Service Instances on separate layers to External Service on Figure 3M in Newton).



As per claim 10, Newton and Ijaz disclose the method according to claim 7, wherein the processing request includes a resource acquisition request, and the resource acquisition request includes a unique identifier of the target streaming media resource (see maintaining index value for hash of a resource as unique identifier on page 18 section [0360] in Newton); and constructing, by the third process, the response request corresponding to the processing request further includes: obtaining, by the third process, target streaming media information associated with the unique identifier (see Newton);
obtaining, by the third process, public network IP address and port address of the third process, and using a combination of the public network IP address and the port address of the third process as the access address for accessing the target streaming media resource (see IP address on page section [0094] and see IP address and port combination to identify CDN servers on page 25 section [0497] in Newton); and
constructing, by the third process, the response request, and using the target streaming media information and the access address generated by the third process as a response message body of the response request (see third process response via terminal response on page 37 section [0706] in Newton).

As per claim 11, Newton and Ijaz disclose the method of claim 10, wherein transmitting the target streaming media resource further includes:
downloading, by the second process, the target streaming media resource from the third process according to the access address generated by the third process, and associating and storing the downloaded target streaming media resource with the target streaming media information (see cache server storing uploaded media resource on page 68 section [1222] in Newton); and
downloading, by the client, the target streaming media resource from the second process according to the access address generated by the second process (see establishing between different Service Instances on separate layers to External Service on Figure 3M in Newton).

As per claims 12, 16, 17 Newton and Ijaz disclose the method of claim 7, further comprising:
if the third process cannot process the processing request (see determining where to get the resource using cache index to find the resource instance server on page 58 section [1072] in Newton), forwarding the processing request to a fourth process at a same layer as the third process, to allow the fourth process to construct a response request corresponding to the processing request, wherein the response request includes an access address generated by the fourth process for accessing the target streaming media resource (see sending delegate request to the Service Instance with the cached resource, or the fourth process as claimed, in Figure 3M in Newton);
feeding back, through the third process, the response request constructed by the fourth process to the second process, to allow the second process to establish a fourth WebRTC communication connection (see client device 12-1, or client as claimed, establishes a WebRTC connection with client device 12-2, or second process as claimed on page 2 section [0026] in Ijaz) with the fourth process (see going back up a level through Service Instance in Figure 3M in Newton);
rewriting (see modifying request to redirect request on behalf of the client on page 39 section [0777] in Newton), by the second process, the access address in the response request constructed by the fourth process to the access address generated by the second process, and feeding back a response request with the rewritten access address to the client, to allow the client to establish a fifth WebRTC communication connection (see client device 12-1, or client as claimed, establishes a WebRTC Ijaz) with the second process (see going back up a level through Service Instance in Figure 3M in Newton); and
transmitting the target streaming media resource through the fourth WebRTC communication connection (see client device 12-1, or client as claimed, establishes a WebRTC connection with client device 12-2, or second process as claimed on page 2 section [0026] in Ijaz) established between the client and the second process and the fifth WebRTC communication connection (see client device 12-1, or client as claimed, establishes a WebRTC connection with client device 12-2, or second process as claimed on page 2 section [0026] in Ijaz) established between the second process and the fourth process (see going back up a level through Service Instance in Figure 3M in Newton).

As per claim 14, Newton and Ijaz disclose the system according to claim 13, further comprising a central node, wherein the edge node includes the first and second process (see first and second node as edge caches node on page 43 section [0831] and Figure 6C),  wherein the central node includes at least a third process, and the third process is configured to, when the second process cannot process the processing request, receive the dispatched processing request and construct a response request corresponding to the processing request (see central node as origin server 1114 able to process all requests cache servers cannot process on page 68 section [1222] and Figure 15 in Newton).

As per claim 15, Newton and Ijaz disclose the system according to claim 14, wherein the response request includes an access address generated by the third process for accessing the target streaming media resource, and the response request constructed by the third process is fed back to the second process to allow the second process to establish a second WebRTC communication connection (see client device 12-1, or client as claimed, establishes a WebRTC connection with client device 12-2, or second process as claimed on page 2 section [0026] in Ijaz) with the third process; and
the second process is further configured to rewrite the access address (see modifying request to redirect request on behalf of the client on page 39 section [0777] in Newton) in the response request constructed by the third process into the access address generated by the second process, and feed back a response request with the rewritten access address to the client (see modifying request to redirect request on behalf of the client on page 39 section [0777] in Newton), to allow the client to establish a third WebRTC communication connection (see client device 12-1, or client as claimed, establishes a WebRTC connection with client device 12-2, or second process as claimed on page 2 section [0026] in Ijaz) with the second process (see sub-request to other services on page 37 section [0707] in Newton).









As per claim 4, Newton do not disclose expressly: wherein the processing request includes a resource uploading request, the resource uploading request includes candidate streaming media information supported by the client, and the response request further includes response streaming media information generated by the second process based on the candidate streaming media information, and transmitting the target streaming media resource through the established connection further includes: processing, by the client, the target streaming media resource according to the response streaming media information, and uploading the processed target streaming media resource to the second process according to the access address.
Ijaz teaches: wherein the processing request includes a resource uploading request, the resource uploading request includes candidate streaming media information supported by the client (see SDP offer to set up multimedia session supported on page 1 section [0018]), and the response request further includes response streaming media information generated by the second process based on the candidate streaming media information (see SDP response based on session capabilities on page 1 section [0018]), and transmitting the target streaming media resource through the established connection further includes: processing, by the client, the target streaming media resource according to the response streaming media information, and uploading the processed target streaming media resource to the 
Newton and Ijaz are analogous art because they are from the same fiend of endeavor, network streaming system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use processing request and response based on candidate streaming media information.  The motivation for doing so would have been to allow client and server to set up multimedia session based on client set rules (see page 1 section [0018] in Ijaz).
Therefore, it would have been obvious to combine Newton and Ijaz for the benefit of requesting and responding of candidate streaming media information supported by the client to obtain the invention as specified in claim 4.


As per claim 8, Newton and Ijaz disclose the method according to claim 7, wherein the processing request includes a resource uploading request (see client upload request sending from client to server on page 3 section [0115] in Newton), and the resource uploading request includes candidate streaming media information supported by the client (see SDP offer to set up multimedia session supported on page 1 section [0018] in Ijaz), and constructing, by the third process, the response request corresponding to the processing request further includes:
generating, by the third process, response streaming media information based on the candidate streaming media information (see SDP response based on session capabilities on page 1 section [0018] in Ijaz
obtaining, by the third process, public network IP address and port address of the third process, and using a combination of the public network IP address and the port address of the third process as the access address for accessing the target streaming media resource (see IP address and port combination to identify CDN servers on page 25 section [0497] in Newton); and
constructing, by the third process, the response request, and using the response streaming media information and the access address generated by the third process as a response message body (see establish connection on page 1 section [0018] in Ijaz) of the response request (see third process response via terminal response on page 37 section [0706] in Newton).

As per claim 9, Newton and Ijaz disclose the method according to claim 8, wherein transmitting the target streaming media resource further includes:
processing, by the client, the target streaming media resource according to the response streaming media information, and uploading the processed target streaming media resource (see client upload request sending from client to server on page 3 section [0115] in Newton) to the second process according to the access address generated by the second process;
associating and storing, by the second process, the processed target streaming media resource with the response streaming media information, and uploading the processed target streaming media resource to the third process according to the access address generated by the third process (see cache server storing uploaded media resource on page 68 section [1222] in Newton
associating and storing, by the third process, the processed target streaming media resource with the response streaming media information (see streaming media resource move from different layers of Service Instances on Figure 3M in Newton).



As per claim 18, Newton and Ijaz disclose the method according to claim 1, wherein further comprising: if the second process cannot process the processing request, dispatching the processing request to a third process and transmitting the target streaming media resource through a second WebRTC communication connection established between the client and the second process and a third WebRTC communication connection established between the second process and the third process, wherein the first process and the second process are located in an edge node (see first and second node as edge caches node on page 43 section [0831] and Figure 6C), the third process is located in a central node (see central node as origin server 1114 able to process all requests cache servers cannot process on page 68 section [1222] and Figure 15 in Newton).

As per claim 19, Newton and Ijaz disclose the method according to claim 18, method according to claim 18, wherein further comprising:
if the third process cannot process the processing request, forwarding the processing request to a fourth process and transmitting the target streaming media resource through a fourth WebRTC communication connection established between the Newton).




Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. U.S. Patent Application Publication Number 2014/0173067 A1 (hereinafter Newton), further in view of Ijaz et al. U.S. Patent Application Publication Number 2016/0021148 A1 (hereinafter Ijaz), and further in view of Kalmanson et al. U.S. Patent Application Publication Number 2018/0063556 A1 (hereinafter Kalmanson).

As per claim 20, Newton and Ijaz disclose the method according to claim 1, wherein the target streaming media information is SDP information (see SDP offer and SDP response containing SDP connection information on page 2 section [0026] in Ijaz).
Newton and Ijaz do not disclose expressly: method according to claim 1, wherein the access address is an ICE candidate.
Kalmanson teaches: method according to claim 1, wherein the access address is an ICE candidate (see using Interactive Connectivity Establishment (ICE) candidate 
Newton and Kalmanson are analogous art because they are from the same fiend of endeavor, network streaming system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use ICE candidate as part of the SDP negotiation.  The motivation for doing so would have been to allow clients to set up best peer-to-peer multimedia session based on client set rules (see page 5 section [0048] in Kalmanson).
Therefore, it would have been obvious to combine Newton and Ijaz and Kalmanson for the benefit of using ICE candidate negotiation to obtain the invention as specified in claim 20.



Response to Arguments
Applicant’s arguments, see Remarks on page 12, filed October 12, 2021, with respect to the rejection(s) of claim(s) 1, 13 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ijaz et al. U.S. Patent Application Publication Number 2016/0021148 A1 (hereinafter Ijaz).


Newton do not disclose expressly: determining whether it is the second process to process the processing request, and if it is the second process to process the processing request, constructing, through the second process, a response request corresponding to the processing request, wherein the response request includes an access address generated by the second process for accessing the target streaming media resource and target streaming media information associated with the target streaming media resource; and
feeding back the response request to the first process, and feeding back the response request to the client through the first process, to allow the client to establish a first WebRTC communication connection with the second process based on the access address and the target streaming media information, and the target streaming media resource to be transmitted through the established first WebRTC communication connection.
Ijaz teaches: determining whether it is the second process to process the processing request, and if it is the second process to process the processing request, constructing (see second process, or client device 12-2, accepts the SDP offer message from client device 12-1, or client as claimed, on page 2 section [0026]), through the second process, a response request corresponding to the processing request, wherein the response request includes an access address generated by the second process for accessing the target streaming media resource and target streaming media information associated with the target streaming media resource (see client device 12-2, or second process as claimed, generates a SDP response message in 
feeding back the response request to the first process, and feeding back the response request to the client through the first process, to allow the client to establish a first WebRTC communication connection with the second process based on the access address and the target streaming media information (see client device 12-2, or second process as claimed, receives IP address of the client device 12-1, or client as claimed, from the SDP offer message on page 2 section [0026]), and the target streaming media resource to be transmitted through the established first WebRTC communication connection (see client device 12-1, or client as claimed, establishes a WebRTC connection with client device 12-2, or second process as claimed on page 2 section [0026]).
Newton and Ijaz are analogous art because they are from the same fiend of endeavor, network streaming system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use response request with target streaming media information associated with the target streaming media resource to set up WebRTC connections.  The motivation for doing so would have been to allow client and server to set up multimedia session based on client set rules that works for both clients (see page 1 section [0018] in Ijaz).
Therefore, it would have been obvious to combine Newton and Ijaz.
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 
As per claim 2, the applicant asserts that Newton do not disclose expressly: if the target streaming media resource is not included in the local resource associated with the first process, determining that if is not the first process to process the processing request (see Remarks on page 14).  The examiner respectfully disagrees.
Newton teaches: if the target streaming media resource is not included in the local resource associated with the first process, determining that it is not the first process to process the processing request (see determining cache misses on a resource node on page section [1072] in Newton).
Newton teaches cache misses, or determining the target streaming media resource is not include in the local resource associated with a process as claimed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALAN S CHOU/Primary Examiner, Art Unit 2451